Title: To Alexander Hamilton from Abraham B. Venable, 10 July 1797
From: Venable, Abraham B.
To: Hamilton, Alexander


Philadelphia July 10th 97
Sir
I had written you yesterday in answer to your letter of the fifth, in which I informed you that I had no copy of the papers in question, the transaction took place at Mr Monroes, where I left the papers, since which I have not seen them. The paper alluded to as well as I can recollect was in the nature of a memorandum for our own use, to refresh our memories in case we Should ever be called upon, and not intended for any other use, it related I believe chiefly to things which were said to [have] taken place pending the enquiry, and to the explanation. I cannot say whether it is an exact copy or not, tho’ there was some such paper, the original I presume is in the possession of Mr Monroe, as I left them at his house Mr Mughlenberg being present; I do not know any means by which these papers could have got out, unless by the person who copyed them, who had been present during the whole investigation, both before and after my being called on.
I am Sir   Your Hble Sert
Abm. B Venable
